DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 20 are objected to because of the following informalities:  There is no period at the end of claims 9 and 20.  Appropriate correction is required.

Claim Interpretation
Claims 11-17 are directed to a method. Each of claims 11-17 contains a contingent limitation (e.g. claim 11: “determining that the brake lamp of the preceding vehicle is failed if the brake lamp of the preceding vehicle is not lit while the velocity of the preceding vehicle is reduced to a change amount equal to or greater than a preset change amount”). MPEP 2111.04 II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Therefore, the steps of each of claims 11-17, which are dependent on a condition which is not necessarily met, are not included in the broadest reasonable interpretation of each of claims 11-17. It is advised that each of these contingent limitations be amended to read “in response to” in place of “if”, in order to clearly include these conditions and their corresponding steps in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al (U.S. Pre-Grant Publication 2017/0316694A1).
Regarding claims 1, 10 and 19, Ryu teaches a driver assistance system and method (Figures 1 and 5; Paragraphs 0025 and 0035) comprising: a first sensor (120) mounted in a vehicle, having a front field of view of the vehicle, and configured to acquire a front image data (Paragraphs 0025-0026); a second sensor (110) selected from a group consisting of a radar sensor and a lidar sensor, mounted in the vehicle, having a front field of sensing of the vehicle, and configured to acquire a front detection data (Paragraphs 0025); and a controller (150) comprising a processor configured to process the front image data and the front detection data (Paragraphs 0025-0026), and wherein the controller is configured to: detect a velocity of the preceding vehicle travelling in front of the vehicle and a brake lamp of the preceding vehicle in response to processing the front image data and the front detection data; and determine whether the brake lamp of the preceding vehicle is failed based on the velocity of the preceding vehicle and a lighting of the brake lamp of the preceding vehicle (Paragraphs 0022, 0025, 0028-0031, 0037).
Regarding claims 2, 11, and 20, Ryu discloses the invention of claims 1, 10, and 19 as discussed above, and Ryu teaches that the controller is configured to determine that the brake lamp of the preceding vehicle is failed if the brake lamp of the preceding vehicle is not lit while the velocity of the preceding vehicle is reduced to a change amount equal to or greater than a preset change amount (Paragraphs 0030 and 0031).
Regarding claims 3 and 12, Ryu discloses the invention of claims 1 and 10 as discussed above, and Ryu teaches that the controller is configured to display a braking operation of the preceding vehicle by controlling the display of the vehicle if it is determined that the brake lamp of the preceding vehicle is failed and the velocity of the preceding vehicle is reduced to a change amount equal to or greater than a preset change amount (Paragraph 0033).
Regarding claims 7 and 16, Ryu discloses the invention of claims 1 and 10 as discussed above, and Ryu teaches that the controller is configured to detect a vehicle number of the preceding vehicle in response to processing the front image data and store the vehicle number of the preceding vehicle If it is determined that the brake lamp of the preceding vehicle is failed (Paragraphs 0026, 0037 [the license plate of the preceding vehicle is included in the image of the vehicle, and is therefore stored in memory at least temporarily]).
Regarding claims 8 and 17, Ryu discloses the invention of claims 7 and 16 as discussed above, and Ryu teaches that the controller is configured to determine that the brake lamp of the preceding vehicle is failed if the stored vehicle number of the preceding vehicle matches the vehicle number of the preceding vehicle detected in response to processing the front image data (Paragraphs 0026 and 0037 [inherent, since the license plate number is included in the image, and therefore the license plate number matches the license plate number of the stored image which has been captured]).
Regarding claims 9 and 18, Ryu discloses the invention of claims 1 and 10 as discussed above, and Ryu teaches that the controller is configured to detect a velocity of the preceding vehicle in response to processing the front detection data, and detect whether the brake lamp of the preceding vehicle is lit in response to processing the front image data (Paragraphs 0022, 0025, 0028-0031, 0037).

Allowable Subject Matter
Claims 4-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches determining TTC and performing emergency braking when TTC is less than a predetermined value, but does not teach setting the predetermined value larger in response to determine the brake lamp failure of the preceding vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747